REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
Claims 1 and 11 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose  first vertex that satisfies entity properties of said particular repeatable stage: performing depth first traversal at said particular repeatable stage; storing intermediate results in a per-depth buffer for a particular traversed depth; when said per-depth buffer for said particular traversed depth meets size threshold criteria, storing data from said per-depth buffer for said particular traversed depth in a first message buffer of said particular repeatable stage to send as a message to another node of said  multi-node computing system to evaluate a said next stage, wherein said another node of said multi-node computing system storing  on said another node a second vertex in said distributed graph.
	It is noted that the closest prior art, KRCMARICIC-BARACKOV et al. (US 20200266989, Aug. 20, 2020) shows Routing in such ad-hoc networks deployed using the SDL is performed a fully distributed unicast and multicast routing, messages from source Node is multicast across the network, being forwarded master receiving a Cluster Cast Request message checks destination within its cluster, f the destination is indeed within its Cluster.
	It is noted that the closest prior art, Lohe et al. (US 20210266167, Aug. 26, 2021), Shows identifies the appropriate Blockchain that was recorded at a time of the transaction identified in the tunnel and retrieves the corresponding transactions from the appropriate Blockchains by searching using the query target's address.
However, Denboer et al. and Lau et al. fails to disclose or render obvious the above underlined limitations as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464